EXHIBIT 10.1

 

STOCK PURCHASE AGREEMENT

 

THIS AGREEMENT is made and entered into this 24th day of January 2020, by and
between Notis Global, Inc. (“Seller”/”NGBL”) a Nevada corporation and Gridiron
BioNutrients, Inc. a Nevada corporation (“Purchaser”/”GMVP”) with regard certain
capital stock of NGBL.

 

WHEREAS, the Seller is the record owner and holder of certain issued and
outstanding shares of capital stock of NGBL which is the subject of this
Agreement;

 

WHEREAS, the Seller is willing to issue two billion five hundred million
(2,500,000,000) shares (the “Shares”) of the Corporation’s common stock, par
value $0.001 (the “Common Stock”) per the Collaboration Agreement executed by
Notis Global, Inc. and Gridiron BioNutrients, Inc. on or about January 24, 2020
at the mutually agreed terms provided therein.; and

 

WHEREAS, GMVP desires to receive said Shares as compensation, and the Seller
desires to issue said Stock as compensation, upon the terms and subject to the
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and in order to consummate the purchase and the
sale of the Shares, the parties hereby agreed as follows:

 



1.PURCHASE OR SALE: Subject to the terms and conditions hereinafter set forth,
the Seller shall sell, convey, transfer and deliver to the Purchaser
certificates representing such Shares, and the Purchaser shall purchase from the
Seller the Shares in consideration of the terms set forth in this Agreement.
Upon execution of this Agreement the Seller shall immediately order the
preparation and deliver to the Buyer the above referenced Shares in certificate
form.

 

 

2.REPRESENTATION AND WARRANTIES OF SELLER. Seller hereby warrants and
represents:



 



 

(a)Organization and Standing. NGBL is duly organized, validly existing and in
good standing under the laws of the State of Nevada and has the corporate power
and authority to carry on its business as it is now being conducted.

 

 

 

 

(b)Valid Issue. The Shares are duly authorized and, upon issuance in accordance
with the terms hereof, shall be duly issued, fully paid and non-assessable, and
free from all preemptive rights and encumbrances with respect to the issue
thereof. The Seller is not a party to any agreement, written or oral, creating
rights in respect to the Shares in any third person or relating to the voting of
the Shares. There are no existing warrants, options, stock purchase agreements,
redemption agreements, restrictions of any nature, calls or rights to subscribe
of any character relating to the Shares, nor are there any securities
convertible into the Shares.



 



3.REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER. Seller and Purchaser
hereby represent and warrant that there has been no act or omission by Seller,
Purchaser or the Corporation which would give rise to any valid claim against
any of the parties hereto for a brokerage commission, finder’s fee or other like
payment in connection with the transaction contemplated hereby.



 



 1

  



 



4.GENERAL PROVISIONS.



 



 

(a)Entire Agreement. This Agreement (including any written amendments to this
Agreement executed by the parties) constitutes the entire Agreement and
supersedes all prior agreements and understandings, oral and written, between
the parties with regard to the Shares and this Agreement.

 

 

 

 

(b)Sections and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

 

 

 

(c)Governing Law. This agreement and all transactions contemplated in this
Agreement shall be governed by, construed and enforced in accordance with the
laws of Nevada. The parties herein waive trial by jury and agree to submit to
the personal jurisdiction and venue of a court of subject matter jurisdiction
located in State of Nevada. In the event that litigation results from or arises
out of this Agreement or the performance thereof, the parties agree to reimburse
the prevailing party’s reasonable attorney’s fees, court costs and all other
expenses, whether or not taxable by the court as costs, in addition to any other
relief to which the prevailing party duly be entitled.



 

SIGNATURES ON FOLLOWING PAGE

 



 2

  



 

IN WITNESS WHEREOF, this Agreement has been executed by each of the individual
parties on the date first above written.

 



AGREED TO:

 

  

 

 Gridiron BioNutrients, Inc.

 

 

 

 By: /s/ Timothy S Orr

 

(“Purchaser”)Name: Timothy Orr, CEO/President

 

 

 

 

 

 

Notis Global, Inc.

 

 

 

 

 

 

By:

/s/ Thomas A. Gallo

 

(“Seller”)

Name/Title:

Thomas A. Gallo, Executive Director

 

 



 



 3



 